DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 contains a second instance of “14” with no corresponding line (bottom middle of figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 recites “an upper vapor chamber, disposed over the upper vapor chamber”.  It is unclear how the upper vapor chamber can be disposed above itself as currently claimed.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as being a typo and will be interpreted as “an upper vapor chamber, disposed over the lower vapor chamber”, which appears to be consistent with the drawings and claimed intent.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan (US2017/0343297A1).
Re Claim 1. Lan discloses a heat dissipating module (Figure 1, 100, 200, 300 combine to form the module) for a heating element (500) (Figures 1-4, 11), comprising: 
a lower vapor chamber (100), having a first chamber (110), and attached by the heat element (500) (Figures 1-4; Paragraph 30-31); 
an upper vapor chamber (200), disposed over the upper [interpreted as lower as discussed above] vapor chamber (100), and having a second chamber (210) (Figures 1-4; Paragraphs 30, 33); 
at least one heat pipe (300), connected between the lower vapor chamber (100) and the upper vapor chamber (200), and having a third chamber (311), wherein the first chamber, the second chamber and the third chamber communicate with each other (Figures 1-4; Paragraphs 34, 37-40); and 
a plurality of fins (800), parallelly upright connected between the lower vapor chamber (100) and the upper vapor chamber (200), wherein upper ends and lower ends of the fins connect to the upper vapor chamber and the lower vapor chamber, respectively (Figure 11; Paragraph 43). 

Re Claim 2. Lan discloses parts of the fins (800) are connected to the heat pipe (300) (Figure 11; Paragraph 43 specifically recites “the outer wall of the pipe 300 are attached to the first heat radiation fin assembly 800”). 
Re Claim 3. Lan discloses the lower vapor chamber has a first side (right side of 100 in Figure 3) and a second side (left side of 100 in Figure 3), which are opposite to each other, the lower vapor chamber further has a middle section (area between the left and right side of 100 in Figure 3) between the first side and the second side, and the heat pipe (300) is one in number and is disposed in the middle section (Figure 3 illustrates the heat pipe 300 in the middle section). 
Re Claim 5. Lan discloses a wick structure (111, 211, 312) and working fluid (400), the wick structure being attached on inner sides of the lower vapor chamber (111 is the lower vapor chamber wick), the upper vapor chamber (211 is the upper vapor chamber wick) and the heat pipe (312 is the heat pipe wick), and the working fluid being received in the first chamber, the second chamber and the third chamber (Figures 1-4; Paragraphs 37-39). 
Re Claim 6. Lan discloses the wick structure is one or more of grooves, mesh, fibers, sintered powder and waved plates (Figures 1-4; Paragraphs 31, 33, and 34 teach the wick can be sintered powder). 
Re Claim 7. Lan discloses the heat pipe corresponds to the heating element in position (Figure 3 illustrates the heat pipe 300 directly over the heating element 500). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lan (US2017/0343297A1, hereinafter Lan ‘297) in view of Lan (US2017/0343296A1, hereinafter Lan ‘296).
Re Claim 4. Lan ‘297 discloses the lower vapor chamber has a first side (right side of 100 in Figure 3) and a second side (left side of 100 in Figure 3), which are opposite to each other, the lower vapor chamber further has a middle section (area between the left and right side of 100 in Figure 3) between the first side and the second side, and the heat pipe (300) is more than one in number and is disposed in the middle section (Figures 1-4; Figure 3 illustrates the heat pipe 300 in the middle section; Paragraphs 32 and 33 teaches multiple pipe openings in the first and second vapor chambers).
Lan ‘297 fails to specifically teach multiple heat pipes spaced at regular intervals. 
However, Lan ‘296 teaches multiple heat pipes (13) disposed in the middle section and spaced at regular intervals (Figures 1-6).
.

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lan (US2017/0343297A1) in view of Wu (US2012/0255716A1).
Lan discloses the lower vapor chamber has a first side (right side of 100 in Figure 3) and a second side (left side of 100 in Figure 3), which are opposite to each other, the lower vapor chamber further has a middle section (area between the left and right side of 100 in Figure 3) between the first side and the second side, and the heat pipe (300) is more than one in number and is disposed in the middle section (Figures 1-4; Figure 3 illustrates the heat pipe 300 in the middle section; Paragraphs 32 and 33 teaches multiple pipe openings in the first and second vapor chambers).
Lan fails to specifically teach multiple heat pipes spaced at regular intervals. 
However, Wu teaches multiple heat pipes (50) disposed in the middle section and spaced at regular intervals (Figure 5).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAVIS C RUBY/Primary Examiner, Art Unit 3763